DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 16-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/21/2021.
Applicant's election with traverse of group II claims 24-30 in the reply filed on 6/20/2021 is acknowledged.  The traversal is on the ground(s) that the features of the product independent claims are all required by the process independent claims.  This is not found persuasive because while the stated product features are recited in the process, the technical features of the product and process claims are different. As stated in the restriction requirement, the technical feature of the product is a frozen sheet of dough, the dough comprising the claimed elements. The technical feature of the process is receiving, storing and transferring raw materials, mixing and amalgamating, sheeting, cooking, cooling and cutting the sheet of dough.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claims 24-25 and 29 are objected to because of the following informalities:  
Regarding claim 24, in line 16 the term “detectors” should be changed to “detector” for consistency with “metal detector” and to place the claim in better form.
Regarding claim 25, in line 14 the term “it” should be changed to “said pasta” to properly refer to the previous limitation and place the claim in better form.
Regarding claim 29, in line 6 the term “it” should be changed to “said pasta” to properly refer to the previous limitation and place the claim in better form.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
Currently, all limitations are given their broadest reasonable interpretation unless indicated otherwise.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 24, in line 4 the limitation “comprising at least two elements chosen from…” renders the claim indefinite since it is unclear if the claim is intended to recite a Markush group. The limitation “at least two elements chosen from water….fibers and starches” appears to be a closed group of alternatives. However, the limitation recites “comprises” which is an open ended term, and therefore it is unclear if the claim is intended to be open-ended or closed. MPEP 2173.05(h) recites “If a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group "comprising" or "consisting essentially of" the recited alternatives), the claim should generally be rejected under 35 U.S.C. 112(b) as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim.” The 
In line 16 the limitation “such as” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 25, in line 3 the limitation “the raw materials” lack antecedent basis. The rejection can be overcome by removing “the” before “raw”.
In lines 3-4, the limitation “said sheet of dough” lacks antecedent basis. It is noted that the preamble of the claim recites a method for preparing “pasta”.
In line 4 the limitation “comprising at least two elements chosen from…” renders the claim indefinite for the same reasons stated for claim 24. The rejection can be overcome by making the same amendment suggested above.
In line 10 the limitation “step of mechanical treatment” renders the claim indefinite since it is unclear exactly what is meant by “mechanical treatment”. It is unclear if such a treatment requires a specific device, e.g. a device for kneading, folding, cutting, etc., or if the treatment can be performed by any device. It is also unclear if “mechanical treatment” refers to treating with a machine, or imparting mechanical energy (e.g. kneading or shaping) without the use of a machine.
In lines 10-11 the limitation “performing, in any sequence, at least one step of mechanical treatment, a cooking step, a cooling step” renders the claim indefinite since it is unclear exactly what material(s) these steps are performed on. It is unclear if the recited steps are applied to the raw materials, the uniform mixture (dough), or the sheet of dough.
Regarding claim 26, the limitations of lines 3-5, i.e. “cooking”, “cooling”, and “cutting” render the claim indefinite since independent claim 25 already recites these steps, and therefore it is unclear if the steps recited in claim 26 are the same as those recited in claim 25, or distinct steps.
Regarding claim 27, in line 4 the limitation “the folding” lacks antecedent basis. The rejection can be overcome by removing the limitation “proceeding with the”.
Regarding claim 28, the limitations of lines 3-5, “cooking”, “cooling”, and “cutting” render the claim indefinite for the same reason stated for claim 26.
In line 6 the limitation “dosing and placing a filling on said sheet of dough” renders the claim indefinite since it is unclear if the filling is placed on the “sheet of dough” before the step of cutting the sheet into strips, i.e. line 5, or if the filling is placed on the strips formed by cutting the sheet of dough. It is similarly unclear if the “sheet of dough” recited in the “rolling” and the second “cutting” steps.
Regarding claim 29, in lines 3, 9-10 and 12 the limitation “said containers” (plural) renders the claim indefinite since claim 25 (from which claim 29 depends) recites “a container” (singular). It is unclear if the claimed process requires only one container, or multiple containers.
Regarding claim 30, in line 4 the limitation “packaging…” renders the claim indefinite since claim 25 (from which claim 30 depends) already recites a step of packaging. It is unclear if the “packaging” step recited in claim 30 is the same as the “packaging” step recited in claim 25, or a separate and distinct cutting step.

In line 6, the limitation “said containers” renders the claim indefinite for the same reasons stated for the same limitation in claim 29.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 24-26 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Irie et al. (US 9,833,011 B2) in view of Kress et al. (US 6,177,113 B1).
Regarding claim 24, Irie et al. teaches a method for preparing pasta (abstract) comprising receiving, storing and transferring raw materials to prepare the dough, the raw materials comprising water and starch (column 4 lines 26-27; column 5 lines 18-20), kneading (mixing and amalgamating) the raw materials until a dough (uniform mixture) is obtained (column 5 lines 20-21 and 37-39), passing the dough through an extruder to form a sheet of dough (column 5 lines 40-51), cooking the dough (column 5 lines 60-61), cooling the dough (column 6 line 1), cutting to a predefined shape and dimensions by means of a cutting device (column 5 lines 53-55), freezing the dough sheet cuttings 
It is noted that the raw materials would have necessarily been received, stored (e.g. in a vessel which feeds the process), and transferred to the process to form a product. It is also noted that the limitations of cooking, cooling, cutting, freezing, and packaging are construed to occur in any order as the claim does not recite the steps are performed in the order presented. Additionally, the limitations “by means of a cutting device” and “by means of a freezer” are generally interpreted to include cutting/freezing structures known in the art, e.g. scissors, knife/blade, cutting roller, cold rooms, etc. The steps of cutting and freezing would have necessarily required a device for the respective processes.
Irie et al. does not teach checking for the presence of foreign objects in the containers by a metal or x-ray detector.
Kress et al. teaches a method for processing food product (abstract) comprising passing food product, after final packaging, through metal detection equipment or X-ray equipment, and discarding any container from which metal is detected (column 4 lines 17-30). The reference is analogous since it is directed to processing and packaging of food products and reasonably pertinent to the problem with which the inventor was concerned, i.e. detection of foreign materials in the food (column 4 lines 9-16).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Irie et al. to check for foreign objects using a metal detector since doing so is known in the art, and to remove packages which contain metals to ensure safety of consumers and product quality.
Regarding claim 25, in view of the rejection under 35 USC 112(b) above, the limitation “mechanical treatment” is given its broadest reasonable interpretation to mean treatment with any device at any point in the process. Irie et al. teaches a method for preparing a sheet of dough as recited for claim 24. Irie et al. further teaches the dough can be used to make a pasta product (abstract) which is formed into a desired shape (column 5 lines 49-56), and teaches the dough is formed by kneading, i.e. imparting mechanical energy (column 5 lines 18-21) and the sheet is formed by extrusion, i.e. treating the dough with a machine (column 5 lines 37-46).
Regarding claim 26, in view of the rejection under 35 USC 112(b) above, the steps of cooking, cooling, and cutting are interpreted to be the same as those recited in claim 25. Irie et al. teaches these steps as stated for claim 24 above.
Irie et al. does not teach cutting the dough into rectangles. However, the reference already teaches cutting the extruded dough into a desired shape and the pasta can encompass any form, including flat pasta (column 5 lines 49-56). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Irie et al. to cut the sheet into rectangles since rectangular shapes are known for pasta sheets (e.g. lasagna), and since applicant’s disclosure does not indicate any criticality or unexpected results associated with the shape, and therefore as a matter of manufacturing or design choice for the shape of the final product In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 29, Irie et al. further teaches dividing the pasta into predefined portions prior to freezing (column 6 lines 43-45) and mixing (amalgamating) the pasta 
Irie et al. does not teach checking for foreign objects inside the containers using metal and x-ray detectors.
Kress et al. teaches passing food product, after final packaging, through metal detection equipment or X-ray equipment, and discarding any container from which metal is detected (column 4 lines 17-30) as stated for claim 24.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Irie et al. to use a metal detector and x-ray as claimed for the same reasons stated for claim 24 above, and in order to use multiple types of metal detection, thereby minimizing the risk of metal objects in the container passing through the process undetected, and to detect the presence of non-metallic foreign objects for the same reason. Additionally, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).
Regarding claim 30, Irie et al. teaches freezing (naturally requiring a freezer) and packaging the pasta in a container (column 6 lines 50-56; column 7 lines 39-45).
The combination of Irie et al. and Kress et al. applied to claim 24 teaches using a metal or x-ray detector. The same combination is applied to claim 30 and would have been obvious for the same reasons stated for claim 24. 

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Irie et al. (US 9,833,011 B2) in view of Kress et al. (US 6,177,113 B1) as applied to claims 24-26 and 29-30 above, and further in view of Cademartiri et al. (US 6,203,830 B1).
Regarding claim 27, Irie et al. does not teach dosing and placing a filling on the sheet of dough, folding and closing the dough according to a predefined format of filled pasta, and cooling the filling pasta by using water.
Cademartiri et al. teaches a process for producing filled pasta (abstract) comprising providing a filling onto a sheet of dough, folding the filled dough, and sealing the edges of the dough to form the filled pasta (figures 1-4; column 4 lines 50-65).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Irie et al. to provide a filling and to fold the dough to close the filling and form a filled pasta since Irie et al. already teaches that the pasta can be formed into any desired form (column 5 lines 49-52), to modify the flavor/texture of the pasta as desired, since filled pastas are known in the art as taught by Cademartiri et al. (column 1 lines 8-10 and 15-23), and therefore to provide a filled pasta option to consumers, as a matter of manufacturing preference for the type of pasta to be made, and to combine prior art elements according to known methods (filling, folding, and closing pasta dough) to yield predictable results.
Irie et al. further teaches cooked pastas can be cooled with water (column 7 lines 27-29). In view of the combination with Cademartiri et al. above, the filled pastas of the combination would have been similarly cooked and cooled with water.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Irie et al. (US 9,833,011 B2) in view of Kress et al. (US 6,177,113 B1) as applied to claims 24-26 and 29-30 above, and further in view of Tashiro (US 5,290,577).
Regarding claim 28, Irie et al. teaches cooking, cooling, and cutting as recited for claim 24 (and by extension claim 25). 
Irie et al. does not teach dosing and placing a filling, rolling the sheet on itself so as to form a cylinder, confining the filling within, and cutting the cylinder by using a cutting device.
Tashiro teaches a process for filling a sheet of dough and winding the sheet with the deposited fillings into a bar of dough (abstract), where the filling 41 is deposited onto a sheet of dough 11, the sheet having the deposited filling is rolled onto itself by toothed roller 51 to form a bar of dough (figure 1; column 3 lines 25-38), and the bar is subsequently cut by divider 7 (column 3 lines 53-59). The reference is analogous since it is directed to a similar method of wrapping a dough sheet around a filling.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Irie et al. to fill, roll, and cut the dough as claimed since Irie et al. already teaches that the pasta can be formed into any desired form (column 5 lines 49-52), to modify the flavor/texture of the pasta as desired, to provide a filled pasta option to consumers, to provide more easily manageable “bite-sized” portions, as a matter of manufacturing preference for the type of pasta to be made, and to combine prior art elements according to known methods (filling, rolling, and cutting) to yield predictable results. It is noted that the process of the prior art combination applied to claim 28 appears to teach the same process as that of applicant’s claimed invention. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KIM whose telephone number is (571)270-0338.  The examiner can normally be reached on 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571)-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/BRYAN KIM/Examiner, Art Unit 1792